DETAILED ACTION
This action is in response to applicant’s amendment filed on 31 March 2021.  Claims 1-4, 6-9, 11-14, and 16-19 are now pending in the present application and claims 5, 10, 15, and 20 are canceled.  This office action is made Non-Final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/113,277, filed on 07/21/2016.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (“RLC Failure for PDCP Duplication” - R2-1807215; Ericsson) in view of WU (US 2021/0068186 A1) and Bergquist et al. (hereinafter Bergquist) (US 10,470,233 B2).
Regarding claims 1, 6, 11, and 16, 3GPP discloses a method performed by a central unit (CU) for processing a radio link control (RLC) failure, the method comprising:
receiving, from a user equipment (UE), the first information on the RLC failure { (see sections 2.1-2.3, 2.5) };
transmitting, to a distributed unit (DU), a request message including first information on an RLC failure { (see sections 2.1, 2.3, 2.5) }; and

As further support in the same field of endeavor, Wu discloses the feature(s) of receiving, from a user equipment (UE), the first information on the RLC failure { (see pg. 1, [0034-0036]; pg. 3, [0042]; Figs. 1-9) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings 3GPP and Wu to have the feature(s) receiving, from a user equipment (UE), the first information on the RLC failure, in order to provide a device handling a signaling or data transmission failure occurs in the RLC entity, as taught by Wu (see pg. 1, [0006]).  3GPP clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) receiving, from the DU, a response message including second information on one or more cells related to the RLC failure was well known in the art, as taught by Bergquist.
As further alternative support in the same field of endeavor, Bergquist discloses the feature(s) receiving, from the DU, a response message including second information on one or more cells related to the RLC failure { (see col. 4, lines 49-52; col. 5, lines 26-36; Figs. 1-4) }.

Regarding claims 2, 7, 12, and 17, the combination of 3GPP, Wu, and Bergquist discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the method according to claim 1, wherein the first information includes logical channel identifier information { (see sections 2.1-2.3, 2.5) }.  As a note, Bergquist at the least further discloses the feature(s) wherein the first information includes logical channel identifier information { (see col. 4, lines 49-52; col. 5, lines 26-36; Figs. 1-4) }. 
Regarding claims 3, 8, 13, and 18, the combination of 3GPP, Wu, and Bergquist discloses every limitation claimed, as applied above (see claim 2), in addition 3GPP further discloses the method according to claim 2, wherein the logical channel identifier information is related to an RLC entity needing re-establishment { (see sections 2.1-2.3, 2.5) }.
Regarding claims 4, 9, 14, and 19, the combination of 3GPP, Wu, and Bergquist discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the method according to claim 3, wherein the second information includes a list of secondary cells related to the RLC entity included in the first information { (see sections 2.1-2.3, 2.5) }.












Response to Arguments
 	Applicant's arguments with respect to claims 1-4, 6-9, 11-14, and 16-19 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Hans et al. (US 8,411,652 B2) discloses method of operating a mobile radio network.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
09 April 2021